UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1526


REINALDO OLAVARRIA,

                     Plaintiff - Appellant,

              v.

ROY COOPER, Governor; BARBARA GIBSON, Director of North Carolina
Human Resources; MARK MARTIN, Chief Justice; CHARLTON A. ALLEN,
Chair of the North Carolina Industrial Commission; ZACHARY PADGET; RANA
BADWIN, in her Official Capacity; ALEXANDER WALTON, in his Official
Capacity; ERIKA FRAZIER, in her Official Capacity; MANDY COHEN, NCDHHS
Secretary,

                     Defendants - Appellees,

              and

STATE OF NORTH CAROLINA,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cv-00590-D)


Submitted: September 22, 2020                                   Decided: October 2, 2020


Before KING, KEENAN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Reinaldo Olavarria, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Reinaldo Olavarria appeals the district court’s order granting Defendants’ post-

remand motions to dismiss Olavarria’s civil claims against the State of North Carolina and

several public officials. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Olavarria v.

Cooper, No. 5:17-cv-00590-D (E.D.N.C. Apr. 16, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                                AFFIRMED




       *
          We previously remanded this matter to the district court for further consideration
in light of Fort Bend Cnty., Tx. v. Davis, 139 S. Ct. 1843 (2019). See Olavarria v. Cooper,
776 F. App’x 128 (4th Cir. 2019) (No. 19-1536). Defendants filed new motions to dismiss
on remand and the district court granted the motions, in part, and dismissed the action
without prejudice. Although the district court’s dismissal was without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                             3